DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (Pub No.: 2018/0048708) in view of Wang et al. (Pub No.: 2014/0075046).
Regarding claim 8, Howard et al. discloses a first server (see server 102 in fig. 6) or Non-transitory computer-readable storage medium (see para. 0024, 0025) for edge computing located in a first entity close to one user terminal among user terminals of a mobile network, the first server comprising: circuitry configured to: 
synchronize an internal state of an application for the user terminals between the first server and a second server for edge computing, the second server being located in a second entity close to another user terminal among the user terminals of the mobile network (Howard et al. see abstract; fig. 1, fig. 6; para. 0015, 0020, 0018-0021, 0026, 0032, 0047; maintaining state synchronization of an application between computing devices and maintaining state synchronization of common information between different applications.). According to para. 0020 and fig. 1, network system 100 may include any number of clients 101 and servers 102 and it is reasonable to interpret that the first of the server(s) 102 in fig. 6, is located close to client device on left hand side; while the second server of the server(s) 102 in fig. 6, is located close to client device on right hand side. According to para. 0026, the network may include multiple edge servers for edge processing/computing. Thus, state synchronization of an application for the computing devices is maintained between devices and the servers 102 for edge processing/computing, and 
provide, via an interface of the first sever, data of the application based on the internal state to the one user terminal close to the first entity (Howard et al. see fig. 6; para. 0048; server 102 notifies other client device(s) 101, such as client devices 101A, 101B, regarding the update to the common information used by other application(s), such as the instances of "Application B" 602A, 602B of client device 101A, 101B, respectively, as illustrated in FIG. 6 (indicated by the arrow labeled as ""lastName" updated").).

Wang et al. from the same or similar fields of endeavor discloses the feature to synchronize an application between a first server and a second server (Wang et al. see fig. 8; para. 0025; FIG. 8 is a network environment in accordance with some embodiments of the current invention. The network environment 800 includes one or more servers 810, one synchronizing terminal 825, and one or more participating terminals (830-1, 830-3)… The server(s) 810 interacts with the synchronizing terminal 825 and the participating terminals (830-1, 830-2) and maintains continued synchronization even if the synchronizing terminal withdraws). Thus, the server(s) 810 maintains synchronization of an application (e.g., game) for the terminals (825, 830-1, 830-2) between the one or more server(s) 810 and the participating terminals, even if the synchronizing terminal withdraws.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Howard et al. and to implement with the feature as taught by Wang et al. to maintain synchronization between terminals and one or more servers.
The motivation would be to increase transmission reliability.
Claims 1, and 15 are rejected similarly to claim 8.
Regarding claims 2, 9, 16, Howard et al. discloses the feature wherein the first entity is a radio access network node or a core network node for data transmission (Howard et al. see fig. 1, network 103; para. 0019).
Regarding claims 3, 10, 17, Howard et al. does not explicitly disclose the feature wherein the application is a game application that is executed on user terminals, and the internal state synchronized between the first server and the second server includes an internal state of the game application.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Howard et al. to implement with the feature as taught by Wang et al. to synchronize the internal state of game application.
The motivation would be to improve user experience.
Regarding claims 5, 12, 19, Wang discloses the feature wherein the game application is a real-time game application (Wang et al. see fig. 8; para. 0025; on-line game…).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Howard et al. to implement with the feature as taught by Wang et al. to provide real-time game application.
The motivation would be to improve user experience.

Claims 4, 6, 11, 13, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (Pub No.: 2018/0048708) in view of Wang et al. (Pub No.: 2014/0075046) as applied to claim 3, 10, 17 above, and further in view of Obata (Pub No.: 2007/0014292).
Regarding claims 4, 11, 18, Howard et al. in view of Wang et al. does not explicitly disclose the feature wherein the internal state of the game application includes location information of a user on a map displayed on a display equipped in one of the user terminals executing the game application.
Obata from the same or similar fields of endeavor discloses the feature wherein the internal state of the game application includes location information of a user on a map displayed on a display equipped in one of the user terminals executing the game application (Obata see para. 0019; During 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Howard et al. in view of Wang et al. and to implement with the feature as taught by Obata to synchronize the location information of a user on in an online game among multiple users.
The motivation would be to improve user experience.
Regarding claims 6, 13, 20, Wang et al. discloses the feature wherein the game application is a real-time game application (Wang see para. 0025).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Howard et al. in view of Obata and to implement with the feature as taught by Wang et al. to provide real-time game application.
The motivation would be to improve user experience.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (Pub No.: 2018/0048708) in view of Wang et al. (Pub No.: 2014/0075046) as applied to claim 3, 10 above, and further in view of Shetty et al. (Pub No.: 2010/0198977).
Regarding claims 7, 14, Howard et al. in view of Wang et al. does not explicitly disclose the feature wherein the first server and the second server are determined based on locations of the user terminals.
Shetty et al. from the same or similar fields of endeavor discloses the feature wherein the first server and the second server are determined based on locations of the user terminals (Shetty et al. see para. 0009, 0026; The client application will select a particular edge server based on the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Howard et al. in view of Wang et al. to implement with the feature as taught by Shetty et al. to determine edge servers based on parameter such as geographic proximity/distance of the client.
The motivation would be to provide transmission efficiency.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KAN YUEN/Primary Examiner, Art Unit 2464